DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This application is a continuation of U.S. Patent Application No. 15/690,363, filed on August 30, 2017, now U.S. Patent No. 10,646,729, the contents of which are incorporated herein by reference to its entirety--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5-7 and 15-17 are objected to because of the following informalities:
In claim 5, line 2: “a threshold” should apparently read --the threshold--.  
In claim 6, line 2: “a threshold” should apparently read --the
In claim 6, last line: “the backward radiation per pulse” should apparently read --the backward radiation output per pulse--.
In claim 7, line 2: “a threshold” should apparently read --the threshold--.
In claim 15, line 2: “a threshold” should apparently read --the threshold--.
In claim 16, line 2: “a threshold” should apparently read --the threshold--.
In claim 16, last line: “the backward radiation per pulse” should apparently read --the backward radiation output per pulse--.
In claim 17, line 2: “a threshold” should apparently read --the threshold--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 10, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 each recite “a third forward number of pulses” and “a third forward interval.”  However, neither these claims nor any claims upon which they depend recite a second forward number of pulses or a second forward interval.  Accordingly, it is not clear whether these claims are meant to implicitly recite both 
Similarly, claims 9, 10, and 19 recite “a fourth forward number of pulses,” “a fourth forward interval,” and/or “a fourth threshold.”  None of these claims nor any claims upon which they depend recite second or third forward numbers of pulses, second or third forward intervals, or second or third thresholds.  Accordingly, it is not clear whether these claims are meant to implicitly recite second, third, and fourth numbers of pulses, forward intervals, and thresholds, or whether “fourth” simply means just one additional beyond the previously recited “first.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,646,729.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical claims such that they would not meet a one-way test for distinctness; the claims of the issued patent recite all of the limitations of the present claims merely in a slightly different order.

Allowable Subject Matter
Claims 1-6, 8, 11-16, 18, and 20 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claims 7, 9, 10, 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such systems and methods for pulse parameter modulation in radiation treatment wherein backward and forward windows and information are determined, the forward information includes a first forward interval, radiation output, and/or number of pulses, modifying the forward information based on a threshold relating to radiation pulses to be transmitted, and determining pulse parameters of the forward information based on the modified forward information.  Jongen (cited in the IDS filed 10 June 2020) teaches a similar system that utilizes forward and backward windows, but fails to modify any information based on a threshold or determine pulse parameters based on such modified information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791